Citation Nr: 0823856	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  02-19 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to 
January 1972.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  Thereafter, the veteran's file 
was transferred to the VA RO in Baltimore, Maryland.  

The Board remanded the veteran's case in December 2003, July 
2006 and July 2007.  


FINDINGS OF FACT

1.  The veteran is service-connected for calluses of the 
right foot, rated 30 percent disabling, and calluses of the 
left foot, rated 30 percent disabling.  

2.  The medical evidence does not demonstrate that the 
veteran's service-connected disabilities render him unable to 
secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b) 
3.340, 3.341, 4.16(b) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).

In this case, the veteran was not provided a notice that 
fulfilled the requirements of section 5103(a) and 38 C.F.R. § 
3.159(b) before the initial unfavorable RO decision in 
November 2001.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the RO readjudicated the claim and sent the 
veteran supplemental statements of the case (SSOC) in January 
2007 and November 2007, following the VCAA notice compliance 
action in November 2006.  The veteran was provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the notice.  The veteran has been 
ably represented by his attorney, who has presented evidence 
and argument on his behalf.  Therefore, there is no prejudice 
to him because his claims were readjudicated by the RO after 
appropriate VCAA notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The November 2006 VCAA letter summarized the evidence needed 
to substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the three "elements" of the notice 
requirement.  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in November 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service treatment records, VA 
and private medical records and reports of VA examinations.  
The veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

The record reflects that the veteran was afforded a VA 
examination in September 2007.  In November 2007, the veteran 
and his attorney were provided a Supplemental Statement of 
the Case (SSOC) which continued the denial of the claim.  In 
a November 2007 statement, the veteran's attorney requested a 
copy of the September 2007 VA examination and an opportunity 
to respond.  The attorney was provided a copy of the 
September 2007 VA examination in May 2008.  Later that month, 
the undersigned Veterans Law Judge granted the attorney an 
extension of time in which to provide additional argument.  
The attorney was advised that the Board would suspend review 
of the appeal until June 15, 2008.  To date, no additional 
evidence or argument has been received from the veteran's 
attorney.  As such, the Board will now proceed with 
adjudication of the appeal.  

Pertinent Law and Regulations

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a).  All veterans who are shown to be unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular 
criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

Analysis

In this case, the veteran has two service-connected 
disabilities, calluses of the right foot evaluated as 30 
percent disabling and calluses of the left foot evaluated as 
30 percent disabling.  Thus, the veteran fails to meet the 
schedular criteria for consideration of TDIU.  See 38 C.F.R. 
§ 4.16(a) [if there are two or more service-connected 
disabilities, one must be rated 40 percent or more].

If the veteran fails to meet the statutory requirements, a 
total rating may be granted on an extraschedular basis if it 
is found that the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  After reviewing the record, and for 
reasons discussed immediately below, the Board finds that the 
evidence does not demonstrate that the veteran's service-
connected bilateral disability is of such severity as to 
render him unable to secure or follow substantially gainful 
employment.

According to his TDIU claim (VA Form 21-8940), the veteran 
lasted worked full-time in June 1974 and became too disabled 
to work in July 1979.  He reported that his last job was as a 
"brick layer's helper."  He noted that he had completed two 
years of college.  

The veteran was afforded a VA general medical examination in 
March 1995.  At that time, it was noted that he was an 
inpatient at St. Elizabeth's Hospital with a history of 
paranoid schizophrenia and that he denied losing any work 
secondary to physical disabilities.  Physical examination 
revealed tender calluses on both feet; however, the veteran 
was able to stand on his toes and heels without difficulty 
and had a normal gait.  

A July 1999 VA reiterated that the veteran was not working 
and had been an inpatient at St. Elizabeth's Hospital since 
1976.  [Documentation in the folder reflects that the veteran 
was admitted to John Howard Pavilion (JHP), the Bureau of 
Forensic Services at St. Elizabeth's Hospital in December 
1975 for competency and productivity examinations on assault 
and possession charges.  In January 1976, he was discharged 
to the District of Columbia (DC) jail.  He subsequently pled 
guilty, served 6 months in the DC jail, and was placed on 
probation for 2 1/2 years.  He was readmitted to JHP in January 
1977 due to mental incompetence to stand trial and for a 
productivity examination on an assault with a deadly weapon 
charge.  Subsequently, he was found competent in March 1977 
and Not Guilty by Reason of Insanity in April 1977 with a 
diagnosis of schizophrenia, chronic, undifferentiated type.]  

A February 2000 statement from Dr. V.M., a podiatrist at St. 
Elizabeth's Hospital, noted that the veteran complained of 
painful feet and difficulty walking which he stated 
interfered with his activities of daily living and prevented 
him from holding a full time job.  Dr. V.M. recommended that 
the veteran "be given all consideration for full 
compensation recognizing his disability."  

The evidence of record includes a March 2000 report 
recommending that the veteran be transferred to a minimum 
security facility.  The report noted that the veteran had 
participated in work adjustment training since September 1999 
as a clerical worker and that he was considered a responsible 
worker.  There had been no negative reports.  He was said to 
be productive and motivated to continue his progress toward 
gainful employment.  

A July 2000 VA examination noted that the veteran worked part 
time as a clerk but missed time at work due to pain in both 
feet.  

A March 2001 noted that the veteran had been holding a part-
time job as a clerk for the last 11 months at St. Elizabeth's 
Hospital.  He reported that he worked four hours a day.  He 
indicated that he had his calluses treated at the local VA 
Medical Center once every three to four months and that in 
between he used a "stone" to "get some of the dead skin 
off."  

The veteran underwent a VA feet examination in November 2005 
for the specific purpose of determining whether his service-
connected disabilities affected his ability to be employed.  
After physical examination and a review of the claims file, 
the VA examiner stated "I would not ??fake?? that the 
patient's podiatry problem is responsible for his 
unemployability.  I would say that it is not as likely as it 
is not that his foot problem is causing his 
unemployability."  

In July 2007, the Board remanded the matter for another VA 
examination given the veteran's concerns regarding the 
ambiguity of the November 2005 VA examiner's statement, and 
in light of the lack of explanation for the opinion.  

Following a VA examination in September 2007, the examiner 
concluded that the veteran was unemployed due to his long 
term hospitalization, not his feet.  The examiner noted that 
the veteran's foot pathology would permit him to perform a 
job that had minimal prolonged standing or walking.  
Specifically, the examiner felt that the foot condition would 
permit him to return to the clerical job he had previously 
worked.  

Based upon the aforementioned evidence, the Board is left 
with a record that provides no reasonable basis upon which to 
grant the veteran's TDIU claim.  That is, there is no medical 
evidence suggesting that he is unemployable due to his 
service-connected disabilities.  In this regard, the Board 
does not find Dr. V.M.'s February 2000 statement recommending 
that the veteran "be given all consideration for full 
compensation recognizing his disability" akin to a 
conclusion that he is unemployable due to his service-
connected calluses of both feet.  According to the March 2000 
report, the veteran had been working in a clerical position 
since September 1999.  Therefore, it is inconceivable that 
Dr. V.M. intended his February 2000 statement to confer any 
impression that the veteran was unemployable, seeing that he 
was in fact working at the time.  More logically, Dr. V.M. 
meant the statement as support for the veteran getting the 
highest disability rating possible for his service-connected 
calluses.  

The Board recognizes that the veteran's service-connected 
disabilities are significantly disabling, which is reflected 
by his combined rating of 60 percent.  While it is evident 
that the veteran is unable to do the work that requires 
prolonged standing or walking, the competent evidence of 
record does not indicate that he is precluded from all forms 
of employment.  In fact, the September 2007 VA examiner 
specifically stated that the veteran was capable of doing 
work that involved minimal prolonged standing or walking, 
like his former job (clerical).  Therefore, the material 
issue is whether he is unable to secure substantially gainful 
employment consistent with his education and occupational 
experience due to his service-connected disabilities, alone.  
38 C.F.R. §§ 3.321, 4.16; see Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).

Here, the evidence shows that at the time of his TDIU claim 
in January 2001 the veteran had completed two years of 
college.  In addition, the March 2000 report shows that the 
veteran was participating in a work adjustment training 
assignment and was productive and motivated to continue his 
progress toward gainful employment.  The Board finds this 
clear evidence that the veteran can perform activities that 
are substantial and gainful.  More importantly, simply 
because the veteran may not be currently working does not 
mean he is incapable of working.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. at 363. 

The Board accordingly concludes that the probative evidence 
establishes that the veteran is not currently precluded from 
substantially gainful employment due to his service-connected 
bilateral foot disability, alone.  Significantly, the veteran 
has not provided any competent evidence to support his 
contentions that he is unemployable by reason of his service-
connected disabilities.  In short, there is no evidence of 
record which shows that the veteran is, in fact, unemployable 
because of his service-connected disabilities, alone.

Accordingly, the Board finds that the evidence does not 
demonstrate that the veteran's service-connected 
disabilities, when considered in association with his 
educational and occupational background, render him unable to 
secure or follow a substantially gainful employment.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to TDIU is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


